Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/19/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910655934.1 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Terry (US 2014/0169407) discloses a method of communicating using differential chaos shift keying. Figure 3 shows the transmitter. An information sequence is generated, a chaos sequence is generated and used as a carrier for the information sequence in the mixer. The combined signal is further modulated for transmission. Figure 4 discloses the receiver in the communication system. The received signal is downconverted from RF. The downconverted signal is mixed with a chaos replica signal then input to matched filter 310. The received signal is processed to recover the original content of the transmission as shown in recovered information bits 322. Kalyani, “Design and 
These references disclose the steps 1-9 of the claimed method but do not disclose the recited specifics of the wherein clauses, which further define the steps of claims 1-5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/13/2021